In re Cox, Carol Diane; applying for writ of certiorari and/or review, supervisory; to the Court of Appeal, Third Circuit, No. CR84-729; Parish of Lafayette, 15th Judicial District Court, Div. “I”, No. 47765.
Prior report: La.App., 474 So.2d 523.
Granted in part; otherwise denied. The September 9, 1985 sentence of relator is set aside. The two year portion of relator’s sentence imposed pursuant to R.S. 14:95.2 is impermissible, for relator was not charged in the bill of information with violating R.S. 14:95.2, or with use of a firearm in committing the charged crime. See State v. Jackson, 480 So.2d 263 (La.1985). The case is remanded to the district court for resentencing, with appropriate consideration to be given the Court of Appeal opinion of August 12, 1985, and this action by this Court.